Citation Nr: 1025598	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service connected 
right knee instability associated with a gunshot wound (GSW) with 
tibia fracture, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for service connected 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a separate compensable rating for scars, 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from August 1943 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

It appears that the RO has assigned a single rating for scarring 
and muscle damage as residuals of a GSW.  Based upon the 
Veteran's testimony about his scars, the Board has 
recharacterized the claims as shown above.

The  issues of service connection for a left knee 
disability as secondary to the service connected right 
knee disability and service connection for degenerative 
joint disease of the right knee as secondary to his 
service connected right knee disability, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service 
connected right knee instability, service connected bilateral 
hearing loss, entitlement to TDIU and entitlement to a separate 
rating for scars, residuals of GSW, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's initial injury residuals of a GSW of the right leg 
cause severe limitation of function, loss of power, weakness, and 
fatigue.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a GSW of 
the right leg muscle group XI with healed fracture, right tibia 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

The Veteran's service-connected residuals of a GSW of the right 
leg, muscle group XI, are currently rated as 20 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5311.  Diagnostic 
Code 5311 provides ratings for injuries to Muscle Group XI.  The 
function of Muscle Group XI is propulsion, plantar flexion of 
foot; stabilization of arch; flexion of toes; and flexion of 
knee.  The muscle group is comprised of the posterior and lateral 
crural muscles and the muscles of the calf.  The muscles include 
the triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantarus.  Under DC 5311, a 
severe disability warrants a 30 percent rating.  38 C.F.R. § 
4.73.

Under 38 C.F.R. § 4.56(d), severe disability of muscles is 
characterized by a through and through or deep penetrating wound 
due to high-velocity missile, or large multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
History and complaint characteristic of severe disability of 
muscle includes service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of severe muscle 
disability include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran's service treatment records (STRs) show that the 
Veteran's injury was described as a severe penetrating wound of 
the right knee, through the knee joint, that caused a compound, 
comminuted, incomplete fracture of the right tibia.  STRs 
indicate that the Veteran suffered slight limitation of flexion 
with moderate amount of quadriceps weakness.

The Veteran had a VA examination in April 2006.  The examiner 
reviewed the claims file and provided a brief summary of the 
Veteran's initial injury.  The examiner indicated that upon being 
injured, the Veteran was treated for multiple shrapnel wounds.  
Treatment consisted of removal of metallic fragments and 
debridement and supportive treatment that resulted in 
satisfactory healing of the Veteran's multiple wounds.  The 
examiner noted that the injury involved penetration of shrapnel 
into the right knee joint, causing a fracture of the lateral 
intercondylar eminence which was allowed to heal and did not 
require open reduction.  The Veteran was then capable of 
ambulating with full weight bearing and experienced no secondary 
problems of infection.  The examiner said the Veteran also 
appeared to be free of vascular or neurological associated 
damage.

The Veteran reported a worsening of his disability over the past 
few years.  He said that he has increased difficulty walking and 
that his knee has on numerous occasions given way, causing him to 
nearly fall.  He reported continuous discomfort, weakness, and 
difficulty walking are his main problems.  The Veteran also 
indicated that he requires the use of a wheeled walker to 
ambulate distances further than 50 yards and that he cannot climb 
or descend stairs.

The physical examination showed that the Veteran's gait was 
laborious and difficult.  The examiner observed several healed 
lacerations and wounds of the right knee and right lower leg.  
Range of motion (ROM) testing showed extension to zero degrees 
and flexion to 130 degrees.  The examiner found no instability to 
varus or valgus strain and noted a negative anterior drawer sign 
and moderate crepitation and grinding on passive patellofemoral 
motion.

The examiner stated that the Veteran's right lower extremity is 
shorter than the left lower extremity and that the Veteran cannot 
support his full weight solely upon his right leg.  The Veteran 
requires external support.  The diagnosis was residual multiple 
healed shrapnel wounds of the right knee and right lower 
extremity, with chronic instability and giving way of the right 
knee joint; healed fracture of the intercondylar eminence of the 
tibial plateau, right knee; type I XII muscle group injury of the 
upper right leg; and moderate degenerative arthritis of the right 
knee joint.

The remaining medical evidence in the claims file does not 
describe or show treatment of the muscle injury.  Records, such 
as the VA treatment records, indicate problems dealing with the 
right knee instability, pain and arthritis.  The treatment 
records do not include additional evidence that would be helpful 
in deciding the Veteran's claim.

In April 2010, the Veteran testified before the Board.  During 
his hearing, the Veteran stated that he has severe right knee 
instability and that his knee frequently gives out, requiring him 
to use a walker, cane or motorized scooter to travel.  In fact, 
the Veteran required a wheelchair to attend the Board hearing 
because he cannot walk distances.

Regarding the injury itself, the Veteran testified that a piece 
of shrapnel went through the right side and out the back side of 
his knee.  He said that his scars are itchy and painful to deep 
palpation, and that if he touches his knee too much or too hard, 
pain will shoot into his knee.

As noted above, for a 30 percent rating, the evidence must show a 
severe injury as defined by 38 C.F.R. § 4.56(d).  The evidence 
does not need to show all of the criteria specified by DC 5311, 
but the evidence must identify the disability and the assigned 
rating must coordinate with impairment of function.  38 C.F.R. § 
4.21.  In this regard, the Board observes the initial injury to 
the Veteran's right leg included a through and through wound with 
a comminuted or shattered bone fracture, debridement, and 
scaring.  See 38 C.F.R. § 4.56(d).  

Further, the evidence shows consistent complaint of the cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), to include loss of power and weakness of the right leg, 
shown by the Veteran's inability to ambulate without assistive 
devices, his inability to bear weight on his right leg, and his 
inability to climb stairs. 

Overall, the Board finds that the Veteran's muscle disability 
meets the criteria for the maximum 30 percent rating provided 
under 38 C.F.R. § 4.73, DC 5311.  A higher rating is not provided 
under the criteria for muscle damage to the foot and leg.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods where 
the Veteran's symptoms warrant different ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether the schedular evaluation is 
inadequate, in which case the RO would refer the claim to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation.  A 
schedular evaluation is inadequate when a service-connected 
disability presents an exceptional or unusual disability picture 
with marked interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to his service-connected residuals 
of a GSW of the right leg, and marked interference of employment 
due solely to the muscle disability has not been shown.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required. 

Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that a 30 percent rating for service connected 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia, the maximum award provided under DC 5311, 
is warranted, but not higher.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge and was afforded a VA medical examination in April 
2006.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 30 percent rating for service connected residuals of a GSW of 
the right leg, muscle group XI, with healed fracture, right tibia 
is granted.


REMAND

The Veteran seeks increased ratings for his service connected 
right knee instability associated with a gunshot wound (GSW) with 
tibia fracture, and bilateral hearing loss.  The Board apologizes 
for the delay but finds that additional development is needed 
before rendering a decision on these matters.

Specifically, a remand is warranted for the service-connected 
right knee disability because treatment records dated subsequent 
to the April 2006 VA examination indicate that the Veteran's 
condition has worsened.  In addition, in May 2010, the Veteran 
told the Board that his hearing ability has worsened since his 
January 2008 VA examination.  The United States Court of Appeals 
for Veterans Claims has held that when a Veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).  Given the foregoing, the Veteran should be scheduled 
for VA examination to determine the current nature and severity 
of his service-connected right knee disability and bilateral 
hearing loss.

On a separate note, the Veteran's GSW residuals have been rated 
pursuant to 38 C.F.R. Part 4, DC 5311, which addresses range of 
motion and weakness.  It does not, however, cover scars.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury, which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where an appellant with a service-
connected facial injury sought an increased rating, the 
appellant's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  In this case, the Veteran 
testified that his scars are tender to palpation.  Therefore, 
when scheduled for the VA examination for the right knee, the 
examiner should be asked to examine and describe the Veteran's 
scars and symptomatology.  The RO should then address whether the 
Veteran is entitled to a separate rating for residual scars.

In addition, the Veteran indicated that he is seeking the maximum 
award for his service connected disabilities, which interpreted 
loosely, includes a claim for total disability based upon 
individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009), the Court held that a request for TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded a 
general medical examination to determine whether it is at least 
as likely as not (fifty percent or greater) that the Veteran's 
service connected disabilities alone, without reference to any 
non-service connected disabilities, prevent the Veteran from 
maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the Veteran with VCAA notice 
explaining how to substantiate a claim for 
TDIU, adjudicate the new  service 
connection claims cited above, and obtain 
updated VA treatment records (if any).

2.	Schedule the Veteran for a VA examination 
to determine the current nature and 
severity of the his service connected 
right knee disability.  The claims file 
and a copy of this remand should be 
provided to the examiner and the examiner 
is asked to indicate review of these items 
in the examination report.

The examiner should include range of 
motion testing and address the DeLuca 
criteria and whether the Veteran exhibits 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement.


The examiner should also render findings 
pertinent to any residual scars, to 
include describing all scars associated 
with the residuals of the shrapnel wounds 
of the Veteran's right leg.  For each 
scar, the examiner should state the size 
of the area affected (in inches or 
centimeters), and whether the scar is deep 
or superficial, causes limitation motion, 
is unstable, is painful on examination, or 
otherwise limits function of the affected 
part.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities or age, 
prevent him from maintaining substantially 
gainful employment.

All findings should be described in detail 
and all necessary diagnostic testing 
performed.  A rationale for all opinions 
should be provided.

3.	Schedule the Veteran for a VA audiological 
examination to determine the current 
severity of his service connected 
bilateral hearing loss.  The claims file 
and a copy of this remand should be 
provided to the examiner and the examiner 
is asked to indicate review of these items 
in the examination report. 

All necessary tests should be conducted 
and all clinical findings reported in 
detail.  Specifically, the examiner should 
measure the Veteran's puretone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hz.  
The examiner should also provide speech 
recognition scores, bilaterally, using the 
Maryland CNC Test.

4.	 When the development requested has been 
completed, this case should again be 
reviewed by the RO on the basis of the 
additional evidence.  All issues addressed 
herein, including the issues of residual 
scars and TDIU, should be addressed.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


